J-S43009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

VERNANDO R. JONES

                            Appellant                  No. 3409 EDA 2012


          Appeal from the Judgment of Sentence November 8, 2012
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0005904-2011


BEFORE: GANTMAN, P.J., ALLEN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                         FILED AUGUST 29, 2014

       Appellant, Vernando R. Jones, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

bench trial convictions of second degree murder, burglary, aggravated

assault, simple assault, recklessly endangering another person, criminal

trespass, and possessing an instrument of crime.1 We affirm.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to




____________________________________________


1
 18 Pa.C.S.A. §§ 2502(b), 3502(a), 2702(a), 2701(a), 2705, 3503(a)(1)(ii),
and 907(a), respectively.


______________________________

*Former Justice specially assigned to the Superior Court.
J-S43009-14


restate them in their entirety.2

       Appellant raises the following issues for our review:

          IS [APPELLANT] ENTITLED TO AN ARREST OF JUDGMENT
          ON THE CHARGE OF MURDER IN THE SECOND DEGREE
          AND ALL OTHER CHARGES AS THE VERDICT IS NOT
          SUPPORTED    BY   SUFFICIENT  EVIDENCE   AS  THE
          COMMONWEALTH DID NOT PROVE THAT [APPELLANT]
          WAS AN ACTOR, CONSPIRATOR OR ACCOMPLICE WITH
          REGARD    TO    THE   HOMICIDE,  NOR    DID  THE
          COMMONWEALTH PROVE THAT [APPELLANT], IF HE
          ACTED, ACTED WITH THE SPECIFIC INTENT TO KILL OR
          PREMEDITATION OR WITH MALICE?

          IS [APPELLANT] ENTITLED TO A NEW TRIAL AS THE
          VERDICT IS NOT SUPPORTED BY THE GREATER WEIGHT
          OF THE EVIDENCE?




____________________________________________


2
  Appellant and the female victim dated briefly in 2010. Shortly thereafter,
female victim severed contact with Appellant when the male victim moved in
with female victim. Over the next several months, Appellant sent female
victim a large number of text messages to which female victim rarely
responded. On February 25, 2011, female victim called Appellant and asked
to borrow money. That same day, Appellant spent several hours with
female victim in her home, and eventually agreed to lend female victim the
money. Appellant sent female victim text and voicemail messages over the
next several days which indicated his desire to rekindle their romantic

threatening and derogatory messages. On February 28, 2011, Appellant
called female victim several times in the early morning, and kicked down


bathroom, and attacked her with his fists, feet, and knife. When male victim
tried to intervene, Appellant fatally stabbed him in the chest and fled the
scene. Appellant was subsequently arrested. Female victim identified
Appellant as the individual who broke into her home and fatally stabbed
male victim.



                                           -2-
J-S43009-14


                                                                 f the evidence

                                                            Commonwealth v.

Gillard, 850 A.2d 1273, 1277 (Pa.Super. 2004), appeal denied, 581 Pa.

672, 863 A.2d 1143 (2004) (internal quotation marks omitted).           A claim

challenging the weight of the evidence generally cannot be raised for the

first time in a Rule 1925(b) statement. Commonwealth v. Burkett, 830



the prescribed methods for presenting a weight of the evidence issue to the

trial court constitutes waiver of that claim, even if the trial court responds to

the claim in its Rule 1925(a) opinion. Id. Instantly, Appellant failed to raise

at sentencing or in a post-sentence motion his claim regarding weight of the

evidence.      Rather, Appellant raised the claim for the first time in his Rule



waived. See id.

          After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Rose DeFino-



relief.     The trial court opinion comprehensively discusses and properly

disposes of the question presented.           (See Trial Court Opinion, filed

September 16, 2013, at 9) (finding: Appellant forcibly entered female



footprint was found by doorknob; totality of circumstances permit inference


                                       -3-
J-S43009-14


that Appellant intended criminal purpose; female victim identified Appellant

as individual who forcibly entered her home and murdered male victim;

female victim was credible eyewitness; text and voicemail messages

between female victim and Appellant corroborated f

events; evidence was sufficient to convict Appellant of second degree

murder and related offenses).3

decision; therefore, we have no reason to disturb it. Accordingly, we affirm

on the basis

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2014




____________________________________________


3
  We note the trial court opinion mistakenly refers to female victim as Ms.
Brooks.



                                           -4-